DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5, 8, 12-35, 37, 44, and 50-65 are pending.
Claims 37, 44, 50-58, 64, and 65 are withdrawn as being directed to non-elected groups or species.
Claims 1, 3, 5, 8, 12-35, and 59-63 are currently under consideration to the extent that they read upon Applicant’s elected species.  

It is noted that the Examiner inadvertently forgot to send the 101 rejection with the previous office action, as such, this action is being resent (non-final) and the 101 is included herein.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 8, 13-15, 17-26, 28-32, 34, 35, and 59-62 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims, as written, do not sufficiently distinguish over the existence of green lipped mussels and krill as they exist naturally because the claims do not particularly point out any non-naturally occurring differences between the claimed composition and the naturally occurring compositions.  The claimed composition reads upon naturally occurring green lipped mussels and krill, which comprises mussel lipid extract and krill oil.  It is noted that the claims specifically recite that the components can 
In the absence of the hand of man, naturally occurring compositions (e.g. red clover) are considered non-statutory subject matter (Diamond v. Chakrabarty, 206 U.S.P.Q. 193 (1980)).  It should be noted that the mere purity of a naturally occurring product does not necessarily impart patentability (Ex parte Siddiqui, 156 U.S.P.Q. 426 (1996)).  However, when purification results in a new utility, patentability is considered (Merck Co. v. Chase Chemical Co., 273 F. Supp 68 (1967), 155 U.S.P.Q. 139, (District Court, New Jersey, 1967)).  The examiner suggests narrowing the scope of the independent claims to require both components be present within a soft gel capsule.  See MPEP 2105.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8, 12-15, 23, 25-28, 32, 59, 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruheum et al (US 2012/0231087)(IDS Reference).
Bruheum teaches an oral composition comprising krill meal, a lipid insoluble ingredient, such as green lipped mussel powder or meal, and a lipid soluble ingredient, .
Response to Arguments
	Applicant argues in the remarks filed 08/31/2021 that Applicant believes that the prior art document does not teach the instantly claimed mussel extract.  Applicant’s argument is not found persuasive.  It is noted that the mussel extract is present in the mussel meal and mussel powder.  It is noted that the instant claims are directed to a composition “comprising” where additional components are able to be present.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8, 12-35, and 59-63 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Buddhachat et al (IDS Reference) as evidenced by Intrapure (Pure Krill Oil), Li et al., and Myers et al.
Buddhachat teaches Krill oil, 500mg soft gel capsules made by Interpharma, is useful for treating cartilage degradation by having a positive effect on the inflammatory gene IL1B (see entire document, for instance, Title, Table 1, and Table 3).  Buddhachat further teaches that green-lipped mussel extract, 50mg soft gel capsules made by Vetz Petz and comprising vitamin E and olive oil, is useful for treating cartilage degradation by having a positive effect on the inflammatory gene TNFA (see entire document, for instance, Title, Table 1, and Table 3).  Intrapure evidences that Intrapure Pure Krill Oil is based on Antarctic Krill (see entire document, for instance, page 5, third paragraph).  Li evidences that Antartic Krill comprises about 50% phospholipids (see entire document, for instance, Abstract, second line). The prior art does not require the presence of a water or extraction solvent with a content of above about 5%.  Myers evidences that 50mg Mussel oil of Buddhachat comprises 100mg of olive oil (see Myers, entire document, for instance, page 1, second paragraph).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize a combination of the Krill oil and the Green-lipped mussel composition as taught by Buddhachat.  One would have been motivated to do so since both compositions are taught as being useful for the same purpose, namely, treating cartilage degradation, wherein further, Buddhachat indicates that the results that are achieved occur by two different mechanism for which inflammatory genes are being affected.  As such, one of ordinary skill in the art would have been motivated to utilize a combination of the two in order to achieve at least an additive effect on treating cartilage degradation.  It is noted that MPEP 2144.06 states: ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).  
With regard to the amount and ratio of the Krill oil in relation to the Mussel extract, it is noted that first, the instant claims require a range from 1:99 to 99:1, or in the more narrow claim “about 5:95” up to “about 95:5”.  It would have been well within the skill of one of ordinary skill in the art to optimize the amount of the Krill oil and the Mussel extract.  It is noted that MPEP 2144.05 states: "Generally, differences in In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Further, MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  It is additionally noted that MPEP 2144.05 (I) states: Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).	
Response to Arguments
	Applicant argues in the remarks filed 08/31/2021 that Applicant believes the prior art teaches away from the combination of Krill oil and Green Lipped mussel extract.  Applicant’s argument is not found persuasive.  The prior art, while providing motivation for multiple combinations, Krill oil with Fish oil as well, also provides motivation for the combination with Green Lipped mussel extract.  It is noted that MPEP 2144.07 states “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) […] “[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.)”.  In this case, depending on the desired effects, one would select any one of the components taught in Buddhachat, including green lipped mussel extract.
	Applicant further asserts that the instant specification provides evidence of unexpected results.  Applicant’s argument is not found persuasive.  The prior art provides motivation for the use of the combination, and specifically teaches that green lipped mussel extract and krill oil have different mechanisms of action, wherein it would be obvious to one of ordinary skill in the art that the use of two components that are addressing inflammation in different manners (i.e. one by addressing IL1B and one addressing TNFA) would work in combination to better treat inflammation.  It is a similar concept to alternating ibuprofen and acetaminophen when treating a headache.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259.  The examiner can normally be reached on M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TREVOR LOVE/Primary Examiner, Art Unit 1611